Citation Nr: 1511341	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-09 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2007, a hearing was held before the undersigned Veterans Law Judge sitting at the RO. 

In January 2008, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder.  The Board remanded the issues of entitlement to an increased evaluation for right knee disability, and entitlement to service connection for PTSD for additional development.

In May 2010, the Board denied entitlement to an increased evaluation for a right knee disability based on range of motion, but granted entitlement to a separate evaluation based on right knee instability.  That decision was not appealed and it is final.  38 U.S.C.A. § 7104 (West 2014).  The Board remanded the issues of entitlement to service connection for PTSD and to an extraschedular evaluation for a right knee disability.

In July 2012, the Board denied entitlement to service connection for PTSD and entitlement to an extraschedular evaluation for a right knee disability.  That decision was not appealed and it is final.  Id.   The Board remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the RO has incorrectly continued to adjudicate the issues of entitlement to service connection for PTSD, and entitlement to an extraschedular evaluation for a right knee disability in a Supplemental Statement of the Case dated in September 2014 as if those issues had not been adjudicated by the Board in July 2012.  As the Board denied entitlement to service connection for PTSD and an extraschedular evaluation for a right knee disability in July 2012.  The appellant did not appeal that decision.  Hence, that decision is final, and those issues are not in appellate status.  Id. 

With respect to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Board remanded the case in July 2012 for adjudication by the RO.  In the 2014 Supplemental Statements of the Case, the RO states, "Based on the evidence of record, your entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities is denied."  This is an unsatisfactory adjudication of the issue given that no evidence was discussed, and no rationale was provided for the finding.  Moreover, contrary to the explicit provisions of 38 C.F.R. § 19.31(a) (2014) that, "[i]n no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case," in this case the RO did precisely that.

The Veteran is service connected for low back strain, evaluated as 10 percent disabling prior June 21, 2014, and 40 percent disabling since; bilateral pes planus with degenerative changes, evaluated as 10 percent disabling prior to October 24, 2011, and 30 percent since; right knee instability, evaluated as 20 percent disabling; a limitation of right knee extension, evaluated as 20 percent disabling; sciatic radiculopathy, evaluated as 20 percent disabling; residuals of a right knee medial meniscal tear with degenerative joint disease, evaluated as 10 percent disabling; and for pseudofolliculitis barbae, evaluated as 10 percent disabling from August 14, 2009, 30 percent disabling from April 2011, and zero percent since March 1, 2012.  The combined rating has been 90 percent since June 2014.

The Veteran alleges that he no longer works due in part to his low back, right knee, and feet disorders.  A total disability evaluation based on individual unemployability due to service connected disorders may be assigned where the schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2014).  

The Veteran did not have a combined evaluation of at least 70 percent until April 5, 2011.  Nonetheless, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to April 5, 2011 on an extraschedular basis may be considered by the Director of the Compensation and Pension Service or the Under Secretary for Benefits when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to his background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014).  In determining whether the Veteran is entitled to a total disability evaluation based on individual unemployability due to service connected disorders, neither nonservice-connected disabilities or advancing age may be considered. 38 C.F.R. § 4.19 (2014).  

Significantly, a careful review of the evidence shows that the Veteran has never been provided an examination to determine whether he is precluded from obtaining or maintaining gainful employment due to his service-connected disabilities alone.  That development is needed.
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded VA medical examinations, to include examinations by appropriate specialists if necessary, in order to more accurately determine the current severity of each of his service-connected disabilities, and the combined impact of those disabilities on his ability to perform substantially gainful employment that is consistent with his education and occupational experience.  

The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the aforementioned medical examinations, the appropriate examiner or examiners must opine whether the Veteran's service-connected disabilities, in combination, when taken in conjunction with his education and occupational experience, but without regard to his age, are sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment.  

The Veteran must further be afforded an examination by a VA vocational rehabilitation specialist in order to more accurately determine the impact of each of his various service-connected disabilities on his employability.  Following completion of that examination, the evaluating Vocational Rehabilitation Specialist must opine whether the Veteran's service-connected disabilities, in combination, when taken in conjunction with his education and occupational experience, but without regard to his age, are sufficient to preclude his participation in all forms of substantially gainful employment, to include sedentary employment.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veterans Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

2.  The AOJ must then review all examination reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  

3.  The AOJ must then readjudicate the Veteran's claim of entitlement to a total disability rating based upon individual unemployability.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim for benefits since 2014.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




